HOFFMAN, District Judge.
The claim in this case is for a piece of land called “Medaños,” embracing two square leagues “a little more or less.” It was confirmed by the board, and the cause has been submitted to this court on appeal, without argument, or the statement of any objection to its validity.
The title paper is produced by the claimants and its genuineness duly certified. The expediente from the archives not only shows that the preliminary proceedings were in due form, but that the grant was confirmed by the departmental assembly about six months after its date. It is also shown that .the conditions were fully complied with. The delineation on the diseño appears to be rude and inexaet, but the title itself describes the .boundaries of the tract with some precision. In that document the land is mentioned as that known by the name of “Medaños,” and bounded on the south by the land of Citizen Noriega, on the north by that of Citizen Salvio Pacheco, on the east by the river San Joaquin, and on the west by the “lo-marías” or small hills. The third condition states the extent of the granted land to be two square leagues, a “little more or less.” Some of the witnesses appear to have supposed that the land embraced within these boundaries would include a tract of far greater extent than that mentioned in the condition. But it is clear that they have confounded the “lomarías” mentioned in the grant with the range of mountains known as the “Contra Costa Hills,” which lie at a considerable distance, and which would, if taken as the western boundary, not only include a tract of country of great extent, but also one or more intervening ranchos. It would seem, however, that the “lomarias” spoken of are a range of low hills, and that the land included within these and the other boundaries of the grant has about the extent mentioned In the grant.
Such appears to have been the view taken of the case by the board, and we see no reason for a different conclusion. The mesne conveyances appear to be regular. Under the proofs offered, the claimant, [Jonathan D.] Stevenson, is entitled to a confirmation of the part conveyed to him by the deed as reformed according to the intentions of the parties under the decree of the district court of this state.
A decree affirming the decision of the board must be entered.